On order of the Court, the complaint for initiation of original proceedings is considered. Pursuant to MCR 7.316(A)(7), we treat the complaint as one for the exercise of this Court’s general superintending control. Const 1963, art 6, § 4. With the complaint so treated, we order as follows:
1. We assign Hon. Harold Hood, presiding, and Hon. T. John Lesinski and Hon. William R. Peterson as judges to serve as a special panel of masters for the purpose specified in this order.
2. Unless the Legislature by January 15, 1992, by a statute approved by the Governor with immediate effect enacts a law adopting a reapportionment plan, we direct this special panel to submit to this Court no later than February 15, 1992, a plan for redistricting and reapportionment of state legislative election districts.
3. Proceedings pursuant to this order shall commence as soon as possible after the issuance of this order. The special panel shall have the powers of a circuit court, and may permit the intervention of other persons or groups.
4. Except as otherwise required by constitution or by law, the criteria to be employed in adopting a plan are those set forth in In re Apportionment of State Legislature — 1982, 413 Mich 96, 141-142 (1982). However, we intimate no opinion with respect to the range of allowable population divergence (see Mahan v Howell, 410 US 315 [1973], and Brown v Thomson, 462 US 835 [1983]), or with respect to the application of the Voting Rights Act (see Thornburg v Gingles, 478 US 30 [1986]).
*12045. In the event the Legislature fails to act by January 15, 1992, and it becomes necessary for the special panel to submit a plan, this Court will take such further steps as may be necessary to assure an orderly election.
6. We dismiss the action now pending before the Iosco Circuit Court in Docket No. 91-7870-CZ.